DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments on 07/14/2022 have been entered.

Response to Arguments
	Applicant’s arguments with respect to claims 1, 3-9, and 12-19 have been considered but are moot in view of new ground(s) of rejection, as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez et al. (US 20170329098) in views of Topliss (US 9,264,591) and Min et al. (US 20100171575).
Regarding claim 1, Gutierrez teaches 
a multi-axis micro-electrical-mechanical system (MEMS) assembly (¶37, MEMS actuator and ¶72 to provide rotational movement of the platform 504 about the x-axis and/or y-axis) comprising,
	a MEMS actuator (400) configured to provide linear three-axis movement (fig. 5 and ¶63, the multiple degree of freedom actuator 400 can provide motion controlled movement in six degrees of freedom for used in a variety of applications.  The multiple degree of freedom actuator 400 can provide three degrees of linear or translational motion and three degrees of angular or rotational motion.), wherein the MEMS actuator (400) includes an in-plane MEMS actuator (502, ¶64, each sector 501 can comprise both a tangential or in-plane actuator 502) and an out-of-plane MEMS actuator (503, ¶64, a Z-motion or out-of-plane actuator 503), wherein the out-of-plane MEMS actuator (503) includes a plurality of distinct actuation regions (see at least fig. 5);
	an optoelectronic device coupled to the MEMS actuator (¶55, teaches the movable lens 301 which is an optoelectronic device, is an example of an optical element that may be attached to or in mechanical communication with the multiple degree of freedom actuator 400 and may be moved thereby), wherein each of the plurality of distinct actuation regions (corresponding to the three out-of-plane actuators 503) is configured to be individually controllable, thus allowing for rotation of the optoelectronic device about at least one of an X-axis and a Y-axis (¶72 The out-of-plane actuators 503 can cooperate to provide rotational movement of the platform 504 about the x-axis and/or y-axis.  In order for out-of-plane actuators 503 to provide this disclosed rotational movement about the x-axis and/or y-axis the distinct actuation regions would need to impart different displacements to the platform 504 thereby making them configured to be individually controllable.).
	Gutierrez does not specifically teach wherein at least a first of the plurality of distinct actuation regions is oriented 90 degrees perpendicular in relation to at least a second of the plurality of distinct actuation regions, and wherein at least a third of the plurality of distinct actuation regions is oriented 90 degrees perpendicular in relation to at least the second of the plurality of distinct actuation regions.
	Topliss teaches an assembly (fig. 3), comprising wherein at least a first of the plurality of distinct actuation regions is oriented 90 degrees perpendicular (Actuator Structure (one of four) 380 shown in figure 3 where the first actuator structure is oriented 90 degrees perpendicular to the second actuator structure) in relation to at least a second of the plurality of distinct actuation regions (Actuator Structure (two of four) 380 shown in figure 3 where the first actuator structure is oriented 90 degrees perpendicular to the second actuator structure), and wherein at least a third of the plurality of distinct actuation regions is oriented 90 degrees perpendicular in relation to at least the second of the plurality of distinct actuation regions (Actuator Structure (three of four) 380 shown in figure 3 where the third actuator structure is oriented 90 degrees perpendicular to the second actuator structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide an assembly of Gutierrez with at least a first of the plurality of distinct actuation regions is oriented 90 degrees perpendicular in relation to at least a second of the plurality of distinct actuation regions, and wherein at least a third of the plurality of distinct actuation regions is oriented 90 degrees perpendicular in relation to at least the second of the plurality of distinct actuation regions of Topliss for the purpose of being capable of movement in more degrees of freedom (column 7, lines 60-68 and column 8, lines 1-10).
Gutierrez in view of Topliss does not specifically teach a braking assembly that is configured to at least one of physically couple a movable stage to a frame, and physically couple the moveable stage to a stiffener beam.
	Min teaches an assembly (fig. 2C, 3A, and 3B), wherein a braking assembly (¶43 discusses the stopping mechanism which is similar to the fig. 3A and 3B, the movable structure 212 moves by magnetic torque created by the interaction of the magnetic material 216 permitting contact of at least a portion of the support structure 214 with the output contact 208, thereby permitting an electrical current to travel from the input contact 206 to the output contact 208 as shown in fig. 2C the support structure 214 is stop by the output contact 208 and when the absence of the magnetic field the structure returns to the open position) that is configured to at least one of physically couple a movable stage (movable structure 314) to a frame (support structure 312), and physically couple the moveable stage (314) to a stiffener beam (beams 314a, 314b; ¶47, beams 314a, 314b provide stiffness to the movable structure 314).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide an assembly of Gutierrez in view of Topliss with a braking assembly that is configured to at least one of physically couple a movable stage to a frame, and physically couple the moveable stage to a stiffener beam of Min for the purpose of providing a very reliable, accurate, and more efficient architecture (¶26).
Regarding claim 3, Gutierrez in views of Topliss and Min teaches the invention as set forth above and Gutierrez further teaches the in-plane MEMS actuator is an image stabilization actuator (¶88 teaches the three in-plane actuators 502 can move independently to translate one or more lenses or another optical element to facilitate optical image stabilization).
Regarding claim 4, Gutierrez in views of Topliss and Min teaches the invention as set forth above and Gutierrez further teaches the in-plane MEMS actuator is configured to provide linear X-axis movement and linear Y-axis movement (¶74 teaches the in-plane actuators 502 can each comprise a fixed x-y frame 601 and a movable x-y frame 602.  Comb fingers or teeth 603 can extend from the fixed x-y frame 601 and the movable x-y frame 602 and can cooperate to define an electrostatic actuator that effects substantially linear movement of the movable x-y frame 602 with respect to the fixed x-y frame 601.).
Regarding claim 5, Gutierrez in views of Topliss and Min teaches the invention as set forth above and Gutierrez further teaches the multi-axis MEMS assembly (¶37, MEMS actuator and ¶72 to provide rotational movement of the platform 504 about the x-axis and/or y-axis) wherein the in-plane MEMS actuator is further configured to provide rotational Z-axis movement (¶70 teaches all of the in-plane actuators 502 can cooperate to provide z-axis rotational movement of the platform 504).
Regarding claim 6, Gutierrez in views of Topliss and Min teaches the invention as set forth above and Gutierrez further teaches the multi-axis MEMS assembly (¶37, MEMS actuator and ¶72 to provide rotational movement of the platform 504 about the x-axis and/or y-axis) wherein the out-of-plane MEMS actuator is an autofocus actuator (¶93 teaches during an autofocus process, the lens 301 can be moved by the out-of-plane actuators 503 to a position that provides a desired focus of the miniature camera 101.).
Regarding claim 7, Gutierrez in views of Topliss and Min teaches the invention as set forth above and Gutierrez further teaches the multi-axis MEMS assembly (¶37, MEMS actuator and ¶72 to provide rotational movement of the platform 504 about the x-axis and/or y-axis) wherein the out-of-plane MEMS actuator is configured to provide linear Z-axis movement (¶72 teaches the out-of-plane actuators 503 can cooperate to provide translational movement of the platform 504 along the z-axis).
Regarding claim 8, Gutierrez in views of Topliss and Min teaches the invention as set forth above and Gutierrez further teaches the multi-axis MEMS assembly (¶37, MEMS actuator and ¶72 to provide rotational movement of the platform 504 about the x-axis and/or y-axis) wherein the out-of-plane MEMS actuator is further configured to provide rotational X-axis movement and rotational Y-axis movement (¶72 teaches the out of plane actuators 503 can cooperate to provide rotational movement of the platform 504 about the x-axis and/or y-axis).
Regarding claim 13, Gutierrez in views of Topliss and Min teaches the invention as set forth above and Gutierrez further teaches the multi-axis MEMS assembly (¶37, MEMS actuator and ¶72 to provide rotational movement of the platform 504 about the x-axis and/or y-axis) wherein, the optoelectronic device is coupled to the in-plane MEMS actuator; and the in-plane MEMS actuator is coupled to the out-of-plane MEMS actuator (¶65 teaches the in-plane actuators 502 and the out-of-plane actuators 503 can control the motion of a platform 504.  The platform 504 can define a lens ring and can be used to mount one or more lenses.  For example, the platform 504 can mount the lens 301, which can be a focusing lens and/or a zoom lens.  The platform 504 can be moved in all six degrees of freedom.).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez et al. (US 20170329098) in views of Topliss (US 9,264,591) and Min et al. (US 20100171575) as applied to claim 1 above, and further in view of Michael et al. (US 8,866,364).
Regarding claim 9, Gutierrez in view of Topliss and Min teaches the invention as set forth above but does not specifically teach the out-of-plane MEMS actuator includes a piezoelectric actuator.
Michael teaches that it is known using piezoelectric actuator in MEMS devices for movement in an optoelectronic device (see abstract and column 1, lines 37-53).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to provide a MEMS actuator of Gutierrez in view of Topliss and Min with a piezoelectric actuator of Michael for the purpose of saving power by providing low operating power consumption (Michael, column 1, line 56).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez et al. (US 20170329098) in view of Topliss (US 9,264,591) and Min et al. (US 20100171575) as applied to claim 1 above, and further in view of Calvet et al. (US 20110255182).
Regarding claim 12, Gutierrez in view of Topliss and Min teaches the invention as set forth above but does not specifically teach each of the plurality of distinct actuation regions includes, a stiffener beam; a first hinge configured to couple the stiffener beam to a frame; and a second hinge configured to couple the stiffener beam to a moveable stage.
Calvet is in the field of endeavor of a flexure system for miniature camera (abstract; ¶2) and teaches each of the plurality of distinct actuation regions includes, the stiffener beam; a first hinge configured to couple the stiffener beam to the frame; and a second hinge configured to couple the stiffener beam to the moveable stage (¶43 to ¶49, figure 1 shows each of the plurality of distinct actuation regions includes: a stiffener beam 106; a first hinge 201 configured to couple the stiffener beam to a frame 101; and a second hinge which is another hinge 201 configured to couple the stiffener beam 106 to a movable stage 102).
It would have been obvious to person of ordinary skill in the art before the effective filing date to provide an assembly of Gutierrez in view of Topliss and Min with each of the plurality of distinct actuation regions includes, a stiffener beam; a first hinge configured to couple the stiffener beam to a frame; and a second hinge configured to couple the stiffener beam to a moveable stage of Calvet for the purpose of a planar flexure system having high pitch stiffness that is suitable for used in miniature cameras (¶2).

Claim 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez et al. US 20170329098 in views of Michael et al. US 8,866,364, Topliss US 9,264,591 and Min et al. (US 20100171575).
Regarding claim 14, Gutierrez teaches 
	a multi-axis micro-electrical-mechanical system (MEMS) assembly (¶37 teaches MEMS actuator and ¶72 teaches to provide rotational movement of the platform 504 about the x-axis and/or y-axis) comprising,
	a MEMS actuator (400) configured to provide linear three-axis movement (figure 5 and ¶63 teaches the multiple degree of freedom actuator 400 can provide motion controlled movement in six degrees of freedom for used in a variety of applications.  The multiple degree of freedom actuator 400 can provide three degrees of linear or translational motion and three degrees of angular or rotational motion.), the MEMS actuator (400) including,
		an in-plane MEMS actuator (502, ¶64, each sector 501 can comprise both a tangential or in-plane actuator 502), and
		an out-of-plane MEMS actuator (503, ¶64, a Z-motion or out-of-plane actuator 503) including a plurality of distinct actuation regions (see at least figure 5); 
	an optoelectronic device coupled to the MEMS actuator (¶55 teaches the movable lens 301 which is an optoelectronic device, is an example of an optical element that may be attached to or in mechanical communication with the multiple degree of freedom actuator 400 and may be moved thereby), 
wherein each of the plurality of distinct actuation regions (corresponding to the three out-of-plane actuators 503) is configured to be individually controllable, thus
allowing for rotation of the optoelectronic device about at least one of an X-axis and a Y-
axis (¶72 teaches the out-of-plane actuators 503 can cooperate to provide rotational movement of the platform 504 about the x-axis and/or y-axis. In order for out-of-plane actuators 503 to provide this disclosed rotational movement about the x-axis and/or y-axis the distinct actuation regions would need to impart different displacements to the platform 504 thereby making them configured to be individually controllable).
Gutierrez does not specifically teach a piezoelectric actuator.
Michael teach that it is known using piezoelectric actuators in MEMS devices for movement in an optoelectronic device (see abstract and column 1, lines 37-53).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to provide a MEMS actuator of Gutierrez with a piezoelectric actuator of Michael for the purpose of saving power by providing low operating power consumption (Michael, column 1, line 56).
	Gutierrez in view of Michael does not specifically teach at least a first of the plurality of distinct actuation regions is oriented 90 degrees perpendicular in relation to at least a second of the plurality of distinct actuation regions, and wherein at least a third of the plurality of distinct actuation regions  is
oriented 90 degrees perpendicular in relation to at least the second of the plurality of distinct actuation regions.
Topliss teaches an assembly (figure 3), comprising wherein at least a first of the plurality of distinct actuation regions is oriented 90 degrees perpendicular (Actuator Structure (one of four) 380 shown in figure 3 where the first actuator structure is oriented 90 degrees perpendicular to the second actuator structure) in relation to at least a second of the plurality of distinct actuation regions (Actuator Structure (two of four) 380 shown in figure 3 where the first actuator structure is oriented 90 degrees perpendicular to the second actuator structure), and wherein at least a third of the plurality of distinct actuation regions is oriented 90 degrees perpendicular in relation to at least the second of the plurality of distinct actuation regions (Actuator Structure (three of four) 380 shown in figure 3 where the third actuator structure is oriented 90 degrees perpendicular to the second actuator structure).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to provide an assembly of Gutierrez in view of Michael with at least a first of the plurality of distinct actuation regions is oriented 90 degrees perpendicular in relation to at least a second of the plurality of distinct actuation regions, and wherein at least a third of the plurality of distinct actuation regions is oriented 90 degrees perpendicular in relation to at least the second of the plurality of distinct actuation regions of Topliss for the purpose of being capable of movement in more degrees of freedom (column 7, lines 60-68 and column 8, lines 1-10).
	Gutierrez in views of Michael  and Topliss does not specifically teach a braking assembly that is configured to at least one of physically couple a moveable stage to a frame, and physically couple the moveable stage to a stiffener beam.
	Min teaches assembly (fig. 2C, 3A, and 3B), comprising a braking assembly (¶43 discusses the stopping mechanism which is similar to the fig. 3A and 3B, the movable structure 212 moves by magnetic torque created by the interaction of the magnetic material 216 permitting contact of at least a portion of the support structure 214 with the output contact 208, thereby permitting an electrical current to travel from the input contact 206 to the output contact 208 as shown in fig. 2C the support structure 214 is stop by the output contact 208 and when the absence of the magnetic field the structure returns to the open position) that is configured to at least one of physically couple a moveable stage (movable structure 314) to a frame (support structure 312), and physically couple the moveable stage (314) to a stiffener beam (beams 314a, 314b; ¶47, beams 314a, 314b provide stiffness to the movable structure 314).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide an assembly of Gutierrez in views of Michael and Topliss with a braking assembly that is configured to at least one of physically couple a moveable stage to a frame, and physically couple the moveable stage to a stiffener beam of Min for the purpose of providing a very reliable, accurate, and more efficient architecture (¶26).
Regarding claim 16, Gutierrez in views of Michael, Topliss, and Min teaches the invention as set forth above and Gutierrez further teaches the multi-axis MEMS assembly (¶37 MEMS actuator and ¶72 to provide rotational movement of the platform 504 about the x-axis and/or y-axis) wherein the in-plane MEMS actuator is configured to provide linear X-axis movement and linear Y-axis movement (¶74 teaches the in-plane actuators 502 can each comprise a fixed x-y frame 601 and a movable x-y frame 602.  Comb fingers or teeth 603 can extend from the fixed x-y frame 601 and the movable x-y frame 602 and can cooperate to define an electrostatic actuator that effects substantially linear movement of the movable x-y frame 602 respect to the fixed x-y frame 601).
Regarding claim 17, Gutierrez in views of Michael, Topliss, and Min teaches the invention as set forth above and Gutierrez further teaches the multi-axis MEMS assembly (¶37 MEMS actuator and ¶72 to provide rotational movement of the platform 504 about the x-axis and/or y-axis) wherein the in-plane MEMS actuator is further configured to provide rotational Z-axis movement (¶70 teaches all of the in-plane actuators 502 can cooperate to provide z-axis rotational movement of the platform 504).
Regarding claim 18, Gutierrez in views of Michael, Topliss, and Min teaches the invention as set forth above and Gutierrez further teaches the multi-axis MEMS assembly (¶37, MEMS actuator and ¶72 to provide rotational movement of the platform 504 about the x-axis and/or y-axis) wherein the out-of-plane MEMS actuator is configured to provide linear Z-axis movement (¶72 teaches the out-of-plane actuators 503 can cooperate to provide translational movement of the platform 504 along the z-axis).
Regarding claim 19, Gutierrez teaches 
	a multi-axis micro-electrical-mechanical system (MEMS) assembly (figures 3 and 5) comprising,
		a MEMS actuator (¶37, MEMS actuator) configured to provide linear three-axis movement (¶69 and ¶72), the MEMS
	actuator including,
			an in-plane MEMS actuator configured to provide linear X-axis
		movement, linear Y-axis movement and rotational Z-axis movement (¶69 the in-plane actuators 502 can cooperate to provide translational movement of the platform 504 within the x-y plane and ¶70 the in-plane actuators 502 can cooperator to provide z-axis rotational movement of the platform 504), and
			an out-of-plane MEMS actuator configured to provide linear Z-axis
		movement (¶72 the out-of-plane actuators 502 can cooperate to provide translational movement of the platform 504 along the z-axis);
		an optoelectronic device coupled to the MEMS actuator (¶55 teaches the movable lens 301 which is an optoelectronic device, is an example of an optical element that may be attached to or in mechanical communication with the multiple degree of freedom actuator 400 and may be moved thereby), 
wherein the out-of-plane MEMS actuator (503) includes a plurality of distinct actuation regions (see at least figure 5), each being configured to be individually controllable, thus allowing for rotation of the optoelectronic device about at least one of the X-axis and the Y-axis (¶72, the out-of-plane actuators 503 can cooperate to provide rotational movement of the platform 504 about the x-axis and/or y-axis. In order for out-of-plane actuators 503 to provide this disclosed rotational movement about the x-axis and/or y-axis the distinct actuation regions would need to impart different displacements to the platform 504 thereby making them configured to be individually controllable.).
Gutierrez does not specifically teach a piezoelectric actuator.
Michael teach that it is known using piezoelectric actuators in MEMS devices for movement in an optoelectronic device (see abstract and column 1, lines 37-53).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to provide a MEMS actuator of Gutierrez with a piezoelectric actuator of Michael for the purpose of saving power by providing low operating power consumption (Michael, column 1, line 56).
Gutierrez in view of Michael does not specifically teach wherein at least a first of the plurality of distinct actuation regions is oriented 90 degrees perpendicular in relation to at least a second of the plurality of distinct actuation regions, wherein at least a third of the plurality of distinct actuation regions is oriented 90 degrees perpendicular in relation to at least the second of the plurality of distinct actuation regions, and wherein at least a fourth of the plurality of distinct actuation regions is oriented 90 degrees perpendicular in relation to at least the third of the plurality of distinct actuation regions.
Topliss teaches an assembly (figure 3), comprising wherein at least a first of the plurality of distinct actuation regions is oriented 90 degrees perpendicular (Actuator Structure (one of four) 380 shown in figure 3 where the first actuator structure is oriented 90 degrees perpendicular to the second actuator structure) in relation to at least a second of the plurality of distinct actuation regions (Actuator Structure (two of four) 380 shown in figure 3 where the first actuator structure is oriented 90 degrees perpendicular to the second actuator structure), wherein at least a third of the plurality of distinct actuation regions is oriented 90 degrees perpendicular in relation to at least the second of the plurality of distinct actuation regions (Actuator Structure (three of four) 380 shown in figure 3 where the third actuator structure is oriented 90 degrees perpendicular to the second actuator structure), and wherein at least a fourth of the plurality of distinct actuation regions is oriented 90 degrees perpendicular in relation to at least the third of the plurality of distinct actuation regions (Actuator Structure (four of four) 380 shown in figure 3 where the fourth actuator structure is oriented 90 degrees perpendicular to the third actuator structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide an assembly of Gutierrez in view of Michael with at least a first of the plurality of distinct actuation regions is oriented 90 degrees perpendicular in relation to at least a second of the plurality of distinct actuation regions, wherein at least a third of the plurality of distinct actuation regions is oriented 90 degrees perpendicular in relation to at least the second of the plurality of distinct actuation regions, and wherein at least a fourth of the plurality of distinct actuation regions is oriented 90 degrees perpendicular in relation to at least the third of the plurality of distinct actuation regions of Topliss for the purpose of being capable of movement in more degrees of freedom (column 7, lines 60-68 and column 8, lines 1-10).
Gutierrez in view of Michael and Topliss does not specifically teach a braking assembly that is configured to at least one of physically couple a moveable stage to a frame, and physically couple the moveable stage to a stiffener beam.
Min teaches an assembly (fig. 2C, 3A, and 3B), comprising a braking assembly (¶43 discusses the stopping mechanism which is similar to the fig. 3A and 3B, the movable structure 212 moves by magnetic torque created by the interaction of the magnetic material 216 permitting contact of at least a portion of the support structure 214 with the output contact 208, thereby permitting an electrical current to travel from the input contact 206 to the output contact 208 as shown in fig. 2C the support structure 214 is stop by the output contact 208 and when the absence of the magnetic field the structure returns to the open position) that is configured to at least one of physically couple a moveable stage (movable structure 314) to a frame (support structure 312), and physically couple the moveable stage (314) to a stiffener beam (beams 314a, 314b; ¶47, beams 314a, 314b provide stiffness to the movable structure 314).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide an assembly of Gutierrez in view of Michael and Topliss with a braking assembly that is configured to at least one of physically couple a moveable stage to a frame, and physically couple the moveable stage to a stiffener beam of Min for the purpose of providing a very reliable, accurate, and more efficient architecture (¶26).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez et al. (US 20170329098) in view of Michael et al. (US 8,866,364) and Topliss (US 9,264,591) and Min et al. (US 20100171575) as applied to claim 14 above, and further in view of Calvet et al. (US 20110255182).
Regarding claim 15, Gutierrez in view of Michael, Topliss, and Min teaches the invention as set forth above but does not specifically teach each of the plurality of distinct actuation regions includes, a stiffener beam; a first hinge configured to couple the stiffener beam to a frame; and a second hinge configured to couple the stiffener beam to a moveable stage.
Calvet is in the field of endeavor of a flexure system for miniature camera (abstract; ¶2) and teaches each of the plurality of distinct actuation regions includes, the stiffener beam; a first hinge configured to couple the stiffener beam to the frame; and a second hinge configured to couple the stiffener beam to the moveable stage (¶43 to ¶49, figure 1 shows each of the plurality of distinct actuation regions includes: a stiffener beam 106; a first hinge 201 configured to couple the stiffener beam to a frame 101; and a second hinge which is another hinge 201 configured to couple the stiffener beam 106 to a movable stage 102).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to provide an assembly of Gutierrez in view of Michael, Topliss, and Min with each of the plurality of distinct actuation regions includes, a stiffener beam; a first hinge configured to couple the stiffener beam to a frame; and a second hinge configured to couple the stiffener beam to a moveable stage of Calvet for the purpose of a planar flexure system having high pitch stiffness that is suitable for used in miniature cameras (¶2).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        


/JIE LEI/Primary Examiner, Art Unit 2872